Citation Nr: 0905546	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to December 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Baltimore, Maryland, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

On the Veteran's December 2005 appeal to the Board he 
indicated that he desired a hearing before a Member of the 
Board in Washington, DC.  The Veteran was scheduled for a 
hearing in Washington, DC; however, prior to that hearing he 
requested that his hearing be held at the Winston-Salem, 
North Carolina RO as he had moved from the DC metro area to 
North Carolina.  Board hearings at ROs are scheduled by the 
RO.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should make arrangements to 
schedule the Veteran for a personal 
hearing at the Winston-Salem RO in 
accordance with the usual procedures.  The 
Veteran and his representative should be 
notified of the time and place to report 
for the hearing.  If he subsequently 
determines he no longer wants a hearing, 
he should withdraw the hearing request in 
writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




